EXHIBIT 10.9

WOLVERINE WORLD WIDE, INC.

AMENDED AND RESTATED
OUTSIDE DIRECTORS' DEFERRED COMPENSATION PLAN


ARTICLE 1

Establishment of Plan; Purposes of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
WOLVERINE WORLD WIDE, INC. AMENDED AND RESTATED OUTSIDE DIRECTORS' DEFERRED
COMPENSATION PLAN (the "Plan"), a supplemental nonqualified deferred
compensation plan for the Outside Directors of the Company. The Plan amends and
restates the Outside Directors' Deferred Compensation Plan that went into effect
April 17, 1996 (the "1996 Plan"). The Plan shall be an unfunded plan within the
meaning of the Internal Revenue Code of 1986, as amended. It is intended that
the Plan not cover employees and therefore not be subject to the Employee
Retirement Income Security Act of 1974, as amended.

          1.2          Purposes of Plan. The purposes of the Plan are to attract
and retain well qualified individuals for service as Outside Directors of the
Company, to provide Outside Directors with the opportunity to increase their
financial interest in the Company, and thereby increase their personal interest
in the Company's continued success, through the payment of retirement income to
Current Directors in amounts tied to the performance of the Company's Common
Stock and payable in Common Stock, and to provide Outside Directors with the
opportunity to accumulate supplemental assets for retirement through the
deferral of all or a portion of Director's Fees payable to Outside Directors.

          1.3          Effective Date. The "Effective Date" of the Plan as
amended and restated is February 15, 2002, subject to approval by the
stockholders at the 2002 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of Stockholders. No Common Stock shall be issued
under the Plan prior to such stockholder approval. Each Plan provision applies
until the effective date of an amendment of that provision.

          1.4          Number of Stock Units. Subject to adjustment as provided
in Section 7.1 of the Plan, a maximum of 400,000 Stock Units, which are
convertible into Common Stock at a one-to-one ratio upon distribution, together
with 400,000 shares of Common Stock shall be available for awards under the
Plan.

          1.5          Application to Former Participants. This Plan applies to
former Participants and controls, among other things, the timing, manner and
form of any future distribution that is based on amounts deferred and reflected
in the Fee Account or Retirement Account of former and current Participants
before the Effective Date of the Plan.


ARTICLE 2

Definitions

          2.1          Beneficiary. "Beneficiary" means the individual, trust or
other entity designated by the Participant to receive any benefits to be
distributed under the Plan after the Participant's death. A Participant may
designate or change a Beneficiary by filing a signed designation with the
Committee in a form approved by the Committee. The Participant's Will is not
effective for this purpose. If a designation has not been properly completed and
filed with the Committee or is ineffective for any other reason, the Beneficiary
shall be the Participant's Surviving Spouse. If there is no effective
designation and the Participant does not have a Surviving Spouse, the remaining
benefits, if any, shall be distributed to the Participant's estate.


--------------------------------------------------------------------------------




          2.2          Change in Control. "Change in Control" means:

          (a)          The acquisition by any individual, entity or group (a
"Person"), including any "person" within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), of beneficial ownership within the meaning of Rule 13d-3 issued under the
Exchange Act, of 20% or more of either (i) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, that the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company, (B) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (C) any acquisition by any
corporation pursuant to a reorganization, merger, or consolidation involving the
Company, if, immediately after such reorganization, merger, or consolidation,
each of the conditions described in clauses (i), (ii), and (iii) of subsection
(c) below shall be satisfied, or (D) any acquisition by the Participant or any
group of persons including the Participant; and provided further that, for
purposes of clause (A), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 20%
or more of the Outstanding Company Common Stock or 20% or more of the
Outstanding Company Voting Securities by reason of an acquisition by the Company
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Company Common
Stock or any additional Outstanding Company Voting Securities and such
beneficial ownership is publicly announced, such additional beneficial ownership
shall constitute a Change in Control;

          (b)          Individuals who, as of the date of the Plan, constitute
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of such Board; provided, that any individual who becomes a director of
the Company subsequent to the date of the Plan whose election, or nomination for
election by the Company's stockholders, was approved by the vote of at least
three-quarters of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest subject to
Rule 14a-12(c) issued under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board, shall be deemed to have been a member of the Incumbent Board;

          (c)          Approval by the stockholders of the Company of a
reorganization, merger or consolidation unless, in any such case, immediately
after such reorganization, merger or consolidation, (i) more than 50% of the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and more than 50% of the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals or entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger or consolidation (or any corporation controlled by the
Company, or any Person which beneficially owned, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 20% or more of
the Outstanding



2

--------------------------------------------------------------------------------


Company Common Stock or the Outstanding Company Voting Securities, as the case
may be) beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock of such corporation or 20% or more of the
combined voting power of the then outstanding securities of such corporation
entitled to vote generally in the election of directors, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such reorganization, merger or consolidation; or

          (d)          Approval by the stockholders of the Company of (i) a plan
of complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, immediately after such sale or other
disposition, (A) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company), or any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock thereof
or 20% or more of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors, and (C) at
least a majority of the members of the board of directors thereof were members
of the Incumbent Board at the time of the execution of the initial agreement or
action of the Board providing for such sale or other disposition.

          2.3          Committee. "Committee" means the Compensation Committee
of the Board of Directors or such other committee as the Board of Directors
shall designate to administer the Plan. The Committee shall consist of at least
two members of the Board, and all of its members shall be "non-employee
directors" as defined in Rule 16b-3 under the Securities Exchange Act of 1934,
as amended.

          2.4          Common Stock. "Common Stock" means the common stock,
$1.00 par value per share, of Wolverine World Wide, Inc.

          2.5          Company. "Company" means Wolverine World Wide, Inc., a
Delaware corporation.

          2.6          Current Directors. "Current Directors" means the Outside
Directors of the Company at the close of business on April 17, 1996 who
participated in the Company's former Director Retirement Plan.

          2.7          Director's Fee. "Director's Fee" means the amount of
income payable to a Participant for service as an Outside Director, including
payments for attendance at meetings of the Board of Directors or meetings of
committees of the Board of Directors, and any retainer fee paid to chairpersons
of committees of the Board of Directors.

          2.8          Dividend Equivalent. "Dividend Equivalent" means a number
of Stock Units equal to the number of shares of Common Stock (including
fractions of a share) that have a Market Value equal to the amount of any cash
dividends that would have been payable to a stockholder owning the number of
shares of Common Stock represented by Stock Units credited to a Fee Account or
Retirement Account on each dividend payment date.


3

--------------------------------------------------------------------------------




          2.9          Fee Account. "Fee Account" means the bookkeeping device
used by the Company to measure and determine the amounts of deferred Director's
Fee income to be distributed to a Participant under the Plan.

          2.10          Fee Stock Unit. "Fee Stock Unit" means a Stock Unit
credited to a Participant's Fee Account representing deferred Director's Fee
income and Dividend Equivalents to be distributed to a Participant under the
Plan.

          2.11          Market Value. "Market Value" means the mean of the
highest and lowest sale prices of shares of Common Stock on the New York Stock
Exchange (or any successor exchange that is the primary stock exchange for
trading of Common Stock) on the applicable date, or if the New York Stock
Exchange (or any such successor) is closed on that date, the last preceding date
on which the New York Stock Exchange (or any such successor) was open for
trading and on which shares of Common Stock were traded.

          2.12          Outside Director. "Outside Director" means any
individual who serves as a member of the Board of Directors of the Company and
who is not an employee of the Company or any of its subsidiaries; provided, that
the Committee may exclude any Outside Director from participating in the Plan at
any time or from time to time pursuant to an individual agreement or arrangement
with such Outside Director.

          2.13          Participant. "Participant" means any individual who is
participating in the Plan.

          2.14          Plan Year. "Plan Year" means the 12-month period
beginning each January 1, except that the Plan Year for the year in which the
Plan becomes effective shall commence on the effective date of the Plan and end
on December 31 of such year.

          2.15          Retirement Account. "Retirement Account" means the
bookkeeping device used by the Company to measure and determine the amounts of
retirement income to be distributed to a Current Director under the Plan.

          2.16          Retirement Stock Unit. "Retirement Stock Unit" means a
Stock Unit credited to a Current Director's Retirement Account representing
retirement income and Dividend Equivalents to be distributed to a Current
Director under the Plan.

          2.17          Spouse. "Spouse" means the husband or wife to whom the
Participant is married on the date the benefit is scheduled to be distributed,
or distribution is scheduled to begin. The legal existence of the spousal
relationship shall be governed by the law of the state or other jurisdiction of
domicile of the Participant.

          2.18          Stock Unit. "Stock Unit" means the device used by the
Company to measure and determine the value of benefits to be distributed to a
Participant under the Plan. One Stock Unit represents an amount of cash equal to
the Market Value of one share of the Company's Common Stock on the applicable
date.

          2.19          Surviving Spouse. "Surviving Spouse" means the Spouse of
the Participant at the time of the Participant's death who survives the
Participant. If the Participant and Spouse die under circumstances which prevent
ascertainment of the order of their deaths, it shall be presumed for the Plan
that the Participant survived the Spouse.

          2.20          Termination of Service. "Termination of Service" means
the termination by a Participant of service as a director of the Company for any
reason.


ARTICLE 3

Administration

          3.1          Power and Authority. The Committee shall administer the
Plan, shall have full power and authority to interpret the provisions of the
Plan, and shall have full power and authority to supervise the administration of
the Plan. All determinations, interpretations and selections made by the
Committee regarding the

4

--------------------------------------------------------------------------------


Plan shall be final and conclusive. The Committee shall hold its meetings at
such times and places as it deems advisable. Action may be taken by a written
instrument signed by a majority of the members of the Committee, and any action
so taken shall be fully as effective as if it had been taken at a meeting duly
called and held. The Committee shall make such rules and regulations for the
conduct of its business as it deems advisable. The members of the Committee
shall not be paid any additional fees for their services.

          3.2          Delegation of Powers; Employment of Advisers. The
Committee may delegate to any agent such duties and powers, both ministerial and
discretionary, as it deems appropriate except those that may not be delegated by
law or regulation. In administering the Plan, the Committee may employ
attorneys, consultants, accountants or other persons, and the Company and the
Committee shall be entitled to rely upon the advice, opinions or valuation of
any such persons. All usual and reasonable expenses of the Committee shall be
paid by the Company.

          3.3          Indemnification of Committee Members. Each person who is
or shall have been a member of the Committee or to whom authority is or has been
delegated shall be indemnified and held harmless by the Company from and against
any cost, liability or expense imposed or incurred in connection with such
person's or the Committee's taking or failing to take any action under the Plan.
Each such person shall be justified in relying on information furnished in
connection with the Plan's administration by any appropriate person or persons.


ARTICLE 4

Participation

          4.1          Eligibility to Participate. An Outside Director shall be
eligible to become a Participant in the Plan on the first day of the
individual's term as an Outside Director.


ARTICLE 5

Elective Deferrals of Director's Fees

          5.1          Deferral of Director's Fees. A Participant may elect to
defer payment of 25%, 50%, 75% or 100% of Director's Fees for a Plan Year. For
each amount deferred, the Participant's Fee Account shall be credited with a
number of Fee Stock Units (including fractions of a Stock Unit) determined by
dividing the dollar amount deferred by the Market Value of Common Stock on the
date on which the corresponding non-deferred portion of the Director's Fee is
paid or would have been payable to the Participant if the Participant had not
elected to defer payment of Director's Fees.

          5.2          Prior Irrevocable Election. The election to defer
Director's Fees shall be made by the Participant on a form provided for that
purpose prior to the beginning of a Plan Year and shall become irrevocable for
each Plan Year thereafter as of the beginning of each Plan Year. The deferral
election shall continue in effect for each Plan Year until revoked or modified
for a subsequent Plan Year by the Participant. The deferral shall be applicable
to Director's Fees earned in each Plan Year. A new Participant may make an
initial irrevocable election to defer Director's Fees during the first 90 days
of eligibility to participate and such election shall apply only to Director's
Fees earned following the date of the election. If a new Participant does not
make an election during this 90-day period, the Participant may not make an
election effective earlier than the beginning of the next Plan Year. The
Participant shall have no claim or right to payment or distribution of the
amounts deferred and shall be limited solely to the rights and benefits
conferred under the terms of the Plan. In no event shall an election to defer
Director's Fees become effective sooner than the date of the written,
irrevocable election.

          5.3          Fee Accounts. For bookkeeping purposes only, the Company
shall maintain a separate Fee Account for each Participant. A Fee Account shall
be maintained for and credited with Fee Stock Units representing the value of
the Participant's deferrals plus Dividend Equivalents on such Fee Stock Units.
The Company shall provide each Participant with a written account statement
reflecting the number of Fee Stock Units in the

5

--------------------------------------------------------------------------------


Participant's account at least annually. If the Participant does not object to
the account within 60 days after receipt, the account shall be deemed final and
binding on all parties.

          5.4          Timing of Deferrals. Deferrals shall be credited to the
Participant's Fee Account on each January 1, April 1, July 1, October 1 or such
other dates on which the Director's Fees would have been payable to the
Participant if the Participant had not made a deferral election.

          5.5          Vesting. The right to receive Common Stock (and cash in
lieu of fractional shares) equal to the number of Fee Stock Units credited to
the Participant's Fee Account, including Dividend Equivalents credited to the
Participant's Fee Account, is fully vested and shall not be subject to
forfeiture for any reason.

          5.6          Event of Distribution. Upon Termination of Service or a
Change in Control, a number of shares of Common Stock (and cash in lieu of
fractional shares) equal to the number of Fee Stock Units credited to the
Participant shall be distributed at the times and in the manner specified in the
Plan.

          5.7          Manner of Distribution. At the time of the initial
irrevocable election to defer Director's Fees under the Plan, each Participant
shall elect a manner of distribution. All elections of manner of payment in cash
under the 1996 Plan shall be deemed to be elections for the manner of
distribution under the Plan as amended and restated, and the Company's Common
Stock (and cash in lieu of fractional shares) shall be distributed in the same
manner as cash would have been paid under the 1996 Plan. The following manners
of distribution may be elected by a Participant:

          (a)          Lump Sum. A single lump-sum distribution of all of the
Common Stock (and cash in lieu of fractional shares) to be issued with respect
to Fee Stock Units under the Plan;

          (b)          Installments. Distribution of all of the Common Stock
(and cash in lieu of fractional shares) to be distributed with respect to Fee
Stock Units under the Plan in not more than 10 annual installments; or

          (c)          Deferred Distribution. Distribution of the lump sum or
installment distributions that are to be distributed following Termination of
Service and commencing either (i) when the Participant retires from his or her
principal employment, (ii) in January of the year following Termination of
Service or retirement from his or her principal employment, or (iii) at such age
selected by the Participant not to exceed age 70.

A Participant may change his or her election as to the manner of distribution,
provided, that any such change will only become effective if the change is made
at least one year before the event of distribution.

                    If, on the date of distribution, the Market Value of the
Common Stock (and cash in lieu of fractional shares) to be distributed to a
Participant does not exceed $5,000, the distribution shall occur as a lump-sum
distribution under (a) above. If the Participant fails to make an election of a
manner of distribution in the initial election, the Participant shall receive a
lump-sum distribution. Notwithstanding any election by a Participant of a manner
of distribution pursuant to (a), (b) or (c) of this Section, all Participants
shall receive a lump-sum distribution upon an event of distribution resulting
from a Change in Control.

          5.8          Number of Shares to be Distributed. The Participant shall
receive a number of shares of Common Stock (and cash in lieu of fractional
shares) equal to the number of Fee Stock Units in the Participant's Fee Account
plus Dividend Equivalents credited to the Participant's Fee Account. The amount
to be distributed shall be determined as follows:

          (a)          Lump Sum. For a lump-sum distribution, the Participant
shall receive a one-time distribution of Common Stock (and cash in lieu of
fractional shares) equal to the number of Fee Stock Units in the Participant's
Fee Account plus Dividend Equivalents credited to the Participant's Fee Account.


6

--------------------------------------------------------------------------------




          (b)          Installments. If distribution is in installments, the
initial amount to be distributed shall be a number of shares of Common Stock
(and cash in lieu of fractional shares) equal to the number of Fee Stock Units
in the Participant's Fee Account plus Dividend Equivalents credited to the
Participant's Fee Account divided by the number of installment distributions
elected. The number of Fee Stock Units credited to the Participant's Fee Account
shall be reduced by the number of Fee Stock Units that were converted to Common
Stock (and cash in lieu of fractional shares) and either distributed to the
Participant (or to any other person as contemplated by the Plan) or withheld to
account for payment of the generation-skipping transfer tax. Future installments
shall be determined by dividing the remaining Fee Stock Units credited to the
Participant's Fee Account, plus any additional Dividend Equivalents credited to
the Participant's Fee Account during the distribution period by the remaining
number of annual installment distributions. Each such distribution shall result
in a reduction of the amount of Fee Stock Units credited to Participant's Fee
Account by an amount of Fee Stock Units equal to the number of Fee Stock Units
that were either converted to Common Stock (and cash in lieu of fractional
shares) and distributed to the Participant (or to any other person, as
contemplated by the Plan) or withheld to account for payment of the
generation-skipping tax.

          5.9          Form of Distribution. Distributions shall be made to the
Participant or Beneficiary in Common Stock (and cash in lieu of fractional
shares) directly by the Company. The Company shall not be relieved of its
obligation and liability to distribute the benefits of the Plan, except to the
extent distributions are actually made from any trust established by the Company
for such purpose.

          5.10          Time of Distribution. A lump-sum distribution or an
initial installment distribution shall be made within 30 days following the date
of Termination of Service, unless such distributions are deferred pursuant to
Section 5.7(c) of the Plan. Later installment distributions shall be made on or
before January 31 of each year thereafter until the total amount to be
distributed under the Plan is distributed. A lump-sum distribution shall be made
immediately upon the occurrence of a Change in Control.

          5.11          Death.

          (a)          Distribution to Beneficiary. If the Participant dies
prior to distribution of all benefits due under the Plan, distribution of all
remaining benefits shall be made to the Participant's Beneficiary. Distributions
to a Beneficiary following a Participant's death shall be in the form elected by
the Participant and shall be made or shall begin on the date specified in
Section 5.10. At the time of the initial irrevocable election to defer
Director's Fees, the Participant may designate a manner of distribution
following the Participant's death which is different from the manner of
distribution during the Participant's lifetime.

          (b)          Distribution to Estate. If distribution is to be made to
the estate of a Participant, distribution shall be made in a lump sum within 90
days after the date of the Participant's death.

          (c)          Generation-Skipping Transfer Tax. Notwithstanding any
other provision in the Plan, the Company may withhold any benefits that would
otherwise be distributed to a Beneficiary as a result of the death of a
Participant or any other Beneficiary until it can be determined whether a
generation-skipping transfer tax, as defined in Chapter 13 of the Internal
Revenue Code of 1986, as amended, or any substitute provision therefor, is
payable by the Company and the amount of generation-skipping transfer tax,
including interest, that is due. If such tax is payable, the benefits that would
otherwise be distributed under the Plan shall be reduced by the number of shares
of Common Stock with a Market Value on the date of distribution of the benefits,
if any, equal to the generation-skipping transfer tax and interest. Any benefits
withheld and determined not to be required to account for the
generation-skipping transfer tax shall be distributed as soon as there is a
final determination of the applicable generation-skipping transfer tax and
interest. No interest shall be payable to any Beneficiary for the period from
the date of death to the time when the amount of benefits to be distributed to a
Beneficiary can be fully determined pursuant to this paragraph.


7

--------------------------------------------------------------------------------




ARTICLE 6

Awards of Past-Service Retirement Income

          6.1          Past-Service Awards. Under the 1996 Plan, on April 17,
1996, each Current Director as of the close of business on April 17, 1996, was
credited with a number of Retirement Stock Units based on his or her anticipated
benefit under the former Director Retirement Plan.

          6.2          Retirement Accounts. For bookkeeping purposes only, the
Company shall maintain a separate Retirement Account for each Current Director.
A Retirement Account shall be maintained for and credited with Retirement Stock
Units representing the value of the Current Director's past-service awards plus
Dividend Equivalents on such Retirement Stock Units. The Company shall provide
each Current Director with a written account statement reflecting the number of
Retirement Stock Units in the Current Director's account at least annually. If
the Current Director does not object to the account within 60 days after
receipt, the account shall be deemed final and binding on all parties.

          6.3          Vesting. All accumulated Retirement Stock Units credited
pursuant to Section 6.1 of the Plan shall vest at the rate of 50% after five
years of total service, and 10% per year of total service thereafter; provided,
that all Retirement Stock Units credited to a Participant pursuant to the Plan
shall vest upon a Change in Control or at such time as the Participant attains
age 65 or becomes unable to fulfill his or her duties as a director due to death
or disability. As used in this Article, a "year of total service" means that
period of time measured from Annual Meeting of Stockholders to the next
following Annual Meeting of Stockholders. Each Current Director shall receive
full credit for purposes of this Section 6.4 for each year of total service
served by him or her before the effective date of the Plan.

          6.4          Event of Distribution; Manner of Distribution.

          (a)          Termination of Service. Upon Termination of Service, a
number of shares of Common Stock (and cash in lieu of fractional shares) equal
to the number of vested Retirement Stock Units credited to the Current Director
shall be distributed in 10 annual installments. The initial amount to be
distributed shall be a number of shares of Common Stock (and cash in lieu of
fractional shares) equal to the number of vested Retirement Stock Units credited
to the Current Director's Retirement Account divided by 10. The number of vested
Retirement Stock Units credited to the Current Director's Retirement Account
shall be reduced by the number of Retirement Stock Units that were converted to
Common Stock (and cash in lieu of fractional shares) and either distributed to
the Participant (or to any other person, as contemplated by the Plan) or
withheld to account for payment of the generation-skipping transfer tax. Future
installments shall be determined by dividing the remaining vested Retirement
Stock Units credited to the Current Director's Retirement Account, plus any
additional Dividend Equivalents credited to the Participant's Retirement Account
during the distribution period by the remaining number of annual installment
distributions. Each such distribution shall result in a reduction of the amount
of Retirement Stock Units credited to Current Director's Retirement Account by
an amount of Retirement Stock Units equal to the number of Retirement Stock
Units that were either converted to Common Stock (and cash in lieu of fractional
shares) and distributed to the Current Director (or to any other person, as
contemplated by the Plan) or withheld to account for payment of the
generation-skipping tax.

          (b)          Change in Control. Upon a Change in Control, shares of
Common Stock (and cash in lieu of fractional shares) equal to the number of
vested Retirement Stock Units credited to the Current Director shall be
distributed in a single lump-sum.

          6.5          Form of Distribution. Distribution shall be made to the
Participant or Beneficiary in shares of Common Stock (and cash in lieu of
fractional shares) directly by the Company. The Company shall not be relieved

8

--------------------------------------------------------------------------------


of its obligation and liability to distribute the benefits of the Plan, except
to the extent distributions are actually made from any trust established by the
Company for such purpose.

          6.6          Time of Distribution. An initial installment distribution
shall be made within 30 days following the date of Termination of Service. Later
installment distributions shall be made on or before January 31 of each year
thereafter until the total amount to be distributed under the Plan is
distributed. A lump-sum distribution shall be made immediately upon a Change in
Control.

          6.7          Death.

          (a)          Distribution to Beneficiary. If the Participant dies
prior to distribution of all benefits due under the Plan, distribution of all
remaining benefits shall be made to the Participant's Beneficiary. Distributions
to a Beneficiary following a Participant's death shall be made on the same
schedule set forth in Section 6.4 and shall begin on the date specified in
Section 6.6.

          (b)          Distribution to Estate. If distribution is to be made to
the estate of a Participant, distribution shall be made in a lump sum within 90
days after the date of the Participant's death.

          (c)          Generation-Skipping Transfer Tax. Notwithstanding any
other provision in the Plan, the Company may withhold any benefits that would
otherwise be distributed to a Beneficiary as a result of the death of a
Participant or any other Beneficiary until it can be determined whether a
generation-skipping transfer tax, as defined in Chapter 13 of the Internal
Revenue Code of 1986, as amended, or any substitute provision therefor, is
payable by the Company and the amount of generation-skipping transfer tax,
including interest, that is due. If such tax is payable, the benefits that would
otherwise be distributed under the Plan shall be reduced by the number of shares
of Common Stock with a Market Value on the date of distribution of the benefits,
if any, equal to the generation-skipping transfer tax and interest. Any benefits
withheld and determined not to be required to account for the
generation-skipping transfer tax shall be distributed as soon as there is a
final determination of the applicable generation-skipping transfer tax and
interest. No interest shall be payable to any Beneficiary for the period from
the date of death to the time when the amount of benefits to be distributed to a
Beneficiary can be fully determined pursuant to this paragraph.


ARTICLE 7

General Provisions

          7.1          Adjustments. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of shares or any
other change in the corporate structure or shares of the Company, the number of
Stock Units credited to a Participant's Fee Account and Retirement Account shall
be appropriately adjusted to reflect the number and kind of shares of common
stock, other securities or other consideration that holders of common stock
would receive by reason of the change in corporate structure.

          7.2          Amendment; Termination. The Company reserves the right to
amend the Plan prospectively or retroactively, in whole or in part, or to
terminate the Plan, provided that no change or amendment may be made more than
once every six months and that an amendment or termination may not reduce or
revoke Stock Units accrued and the amounts represented by them promised to be
distributed to Participants as of the later of the date of adoption of the
amendment or the effective date of the amendment or termination. Upon
termination of the Plan, the accounts of affected Participants shall be
administered and distributed in accordance with the provisions of the Plan.

          7.3          Rights Not Assignable. Except for designation of a
Beneficiary, Stock Units credited to Participants and amounts represented
thereby promised under the Plan shall not be subject to assignment,

9

--------------------------------------------------------------------------------


conveyance, transfer, anticipation, pledge, alienation, sale, encumbrance or
charge, whether voluntary or involuntary, by the Participant or any Beneficiary
of the Participant, even if directed under a qualified domestic relations order
or other divorce order. An interest in a Stock Unit or the amount represented
thereby shall not provide collateral or security for a debt of a Participant or
Beneficiary or be subject to garnishment, execution, assignment, levy or to
another form of judicial or administrative process or to the claim of a creditor
of a Participant or Beneficiary, through legal process or otherwise. Any attempt
to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or to
otherwise dispose of benefits, before actual receipt of the benefits, or a right
to receive benefits, shall be void and shall not be recognized.

          7.4          Unsecured Creditor Status. A Participant shall be an
unsecured general creditor of the Company as to the distribution of any benefit
under the Plan. The right of any Participant or Beneficiary to receive a
distribution promised in the Plan shall be no greater than the right of any
other general, unsecured creditor of the Company.

          7.5          No Trust or Fiduciary Relationship. Nothing contained in
the Plan shall be deemed to create a trust or fiduciary relationship of any kind
for the benefit of any Participant or Beneficiary.

          7.6          Construction. The singular includes the plural, and the
plural includes the singular, unless the context clearly indicates the contrary.
Capitalized terms (except those at the beginning of a sentence or part of a
heading) have the meaning specified in the Plan. If a capitalized term is not
defined in the Plan, the term shall have the general, accepted meaning of the
term.

          7.7          Disputes. In the event that a dispute arises regarding
the eligibility to participate in the Plan or any other matter relating to Plan
participation, such dispute shall be made to the Committee. The determination by
the Committee with respect to such disputes shall be final and binding on all
parties. In the event that a dispute arises regarding the amount of any benefit
distribution under the Plan that is not related to Participant eligibility
disputes, the Committee may appoint a qualified independent certified public
accountant to determine the amount of distribution and such determination shall
be final and binding on all parties. If the Participant involved in the dispute
is a member of the Committee, such Participant shall not be involved in the
Committee's decision.

          7.8          Unfunded Plan. This shall be an unfunded plan within the
meaning of the Internal Revenue Code of 1986, as amended. Benefits provided in
the Plan constitute only an unsecured contractual promise to distribute Common
Stock (and cash in lieu of fractional shares) in accordance with the terms of
the Plan by the Company.

          7.9          Self-Employment Taxes. To the extent that amounts
distributed or deferred under the Plan are deemed to be net earnings from
self-employment, each Outside Director shall be responsible for any taxes
payable under federal, state or local law.

          7.10          Right of Company to Replace Directors. Neither the
action of the Company in establishing the Plan, nor any provision of the Plan,
shall be construed as giving any Outside Director the right to be retained as a
director, or any right to any payment whatsoever except to the extent of the
benefits provided for by the Plan. The Company expressly reserves the right at
any time to replace or fail to renominate any Outside Director without any
liability for any claim against the Company for any payment or distribution
whatsoever except to the extent provided for in the Plan. The Company has no
obligation to create any other or subsequent deferred compensation plan for
directors.

          7.11          Governing Law; Severability. The Plan shall be
construed, regulated and administered under the laws of the State of Michigan.
If any provisions of the Plan shall be held invalid or unenforceable for any
reason, such invalidity or unenforceability shall not affect the remaining
provisions of the Plan, and the Plan shall be deemed to be modified to the least
extent possible to make it valid and enforceable in its entirety.

          7.12          Trust Fund. The Company shall be responsible for the
distribution of all benefits provided under the Plan. At its discretion, the
Company may establish one or more trust, with such trustees as the Board or the
Committee may approve, for the purpose of providing for the distribution of such
benefits. Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Company's creditors. To the extent any

10

--------------------------------------------------------------------------------


benefits provided under the Plan are actually distributed from any such trust,
the Company shall have no further obligation with respect thereto, but to the
extent not so distributed, such benefits shall remain the obligation of, and
shall be distributed by, the Company.

















11

--------------------------------------------------------------------------------